                       1
                       2                                                         7/9/21
                       3
                       4
                       5
                       6
                       7
                       8                     UNITED STATES DISTRICT COURT
                       9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                      10
                      11   MARIAH HOWARD, an Individual,         Case No. 2:20-cv-07876-PSG-MAA
                                                                 [Hon. Philip S. Gutierrez]
                      12                Plaintiff,
                                                                 [PROPOSED] JUDGMENT
                      13   v.
                      14   LOS ANGELES COUNTY
                           METROPOLITAN
                      15   TRANSPORTATION AUTHORITY;
                           and DOES 1 through 10, Inclusive,
                      16
                                        Defendants.
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                          CASE NO. 2:20-CV-07876 PSG-MAA
  ATTO RNEY S AT LAW
                                                               -1-                    PROPOSED JUDGMENT
     LOS A NG EL ES
                       1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                       2         On June 22, 2021, this Court entered an order granting Defendant Los
                       3   Angeles County Metropolitan Transportation Authority’s (“MTA”) motion for
                       4   judgment on the pleadings.
                       5         Now therefore, it is ordered, decreed, and adjudged that judgment is hereby
                       6   entered in MTA’s favor and against Plaintiff Mariah Howard.
                       7
                       8   IT IS SO ORDERED.
                       9
                                    7/9/21
                      10   Dated:                   ____
                                                                Honorable Philip S. Gutierrez
                      11                                        United States District Court
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                 CASE NO. 2:20-CV-07876 PSG-MAA
  ATTO RNEY S AT LAW
                                                                  -2-                       PROPOSED JUDGMENT
     LOS A NG EL ES
